—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Douglass, J.), rendered May 9, 1994, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
It is well settled that the determination of the suppression court, having the advantage of seeing and hearing the witnesses, must be accorded great weight on appeal and its determination should not be disturbed if it is supported by the record (see, People v Prochilo, 41 NY2d 759; People v Gaimari, 176 NY 84; People v Daniels, 190 AD2d 858).
The hearing court’s determination as to the credibility of the officers’ testimony should not be disturbed (see, People v Ruiz, 166 AD2d 302; People v Rodriguez, 164 AD2d 824). Furthermore, the recovery of the gun, which was discarded and abandoned by the defendant during his flight from the police, was lawful (see, Matter of Jerry C., 197 AD2d 685; People v Price, 194 AD2d 634). O’Brien, J. P., Santucci, Joy and Friedmann, JJ.,concur.